       Case 1:17-cr-00350-LAP Document 1275 Filed 07/14/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                 17 Cr. 350 (LAP)
-against-
                                                MEMORANDUM & ORDER
ZURAB BUZIASHVILI,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

      Before the Court is Defendant Zurab Buziashvili’s motion

(dkt. no. 1266) for compassionate release pursuant to 18 U.S.C.

section 3582(c)(1)(A) due to the COVID-19 pandemic and because of

the needs of his elderly parents. For the reasons set forth below,

the motion is denied.

      I.    FACTUAL BACKGROUND

      Defendant was prosecuted for his conduct in connection with

the so-called “Shulaya Enterprise,” an organized criminal group

that operated between roughly 2014 and 2017. During its existence,

the Shulaya Enterprise pursued a spectrum of criminal activity.

Among other things, the Shulaya Enterprise transported and sold

stolen property, ran an illegal gambling parlor, extorted debtors

to   its   gambling   operations,   laundered    criminal   proceeds,    and

planned to rig slot machines to defraud casinos. (See PSR ¶ 12.)

For his part, Defendant participated in identity fraud and cargo

theft activities with other members of the Enterprise, and rendered

                                     1
      Case 1:17-cr-00350-LAP Document 1275 Filed 07/14/20 Page 2 of 6



some assistance in an unsuccessful plot to extort a businessman

through blackmail. (See PSR ¶¶ 12-24.)

      On May 1, 2018, Defendant pleaded guilty to a two-count

superseding information charging him with conspiring to traffic in

stolen property and conspiring to commit identity fraud. See PSR

¶ 6. On September 6, 2018, the Honorable Katharine B. Forest

sentenced   Defendant    principally     to    a   term    of   38   months’

imprisonment. (See dkt. no. 1007.)

      Defendant has been serving his sentence at FCI Allenwood Low.

BOP   estimates   that   Defendant   will     complete    his   sentence   on

September 21, 2020—that is, in a little over two months. BOP has

determined that Defendant is not eligible for an early transfer to

home confinement under BOP’s statutory authority because he is a

removable alien.

      On May 13, 2020, Defendant requested that the Bureau of

Prisons support his request for compassionate release. The Warden

of FCI Allenwood denied his request on May 20, 2020.

      On June 10, 2020, Defendant filed his motion for immediate

release pursuant to 18 U.S.C. § 3582. (See dkt. no. 1266.) His

motion advances two primary arguments for relief: first, that

Defendant suffers from health conditions that place his personal

health at risk during the pandemic while he is confined in a prison

environment, (id. at 4-5); and, second, that Defendant’s elderly

parents require his care and assistance, (id. at 11-12). Defendant

                                     2
     Case 1:17-cr-00350-LAP Document 1275 Filed 07/14/20 Page 3 of 6



also generally argues that the BOP is unable to keep him safe or

respond appropriately to the pandemic.       (See id. at 7-10.)

     II.   APPLICABLE LAW

     Although   a   court   may   not   normally    modify   a   term   of

imprisonment once it has been imposed, there are certain limited

exceptions, including ‘compassionate release.’” United States v.

Demaria, No. 17 CR. 569 (ER), 2020 WL 1888910, at *2–3 (S.D.N.Y.

Apr. 16, 2020) (quotation marks omitted). The relevant statute—18

U.S.C. § 3582(c)(1)(A)—affords prisoners two paths for relief: (a)

the Director of the Bureau of Prisons may move the court or (b)

the prisoner himself may move the court, but only after he has

“fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf

or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18

U.S.C. 3582(c)(1)(A); Demaria, 2020 WL 1888910, at *2.

     A district court’s consideration of a compassionate release

motion is guided by the policy statement within U.S. Sentencing

Guidelines § 1B1.13. See 18 U.S.C. § 3582(c)(1)(A). The Guidelines

place two conditions on a determination of early release:

     (1)   There are extraordinary and compelling reasons that
           warrant the reduction and

     (2)   A situation where “the defendant is not a danger to the
           safety of any other person or to the community.”



                                   3
     Case 1:17-cr-00350-LAP Document 1275 Filed 07/14/20 Page 4 of 6



U.S.S.G. § 1B1.13. The Guidelines include as an “extraordinary and

compelling reasons” the existence of “a serious physical or medical

condition ... that substantially diminishes the ability of the

defendant       to    provide     self-care      within   the    environment    of   a

correctional facility and from which he or she is not expected to

recover.” Id. cmt. 1(A)(ii)(I).

     When determining whether a prisoner is a danger to the

community, section 1B1.13 refers to 18 U.S.C. § 3142(g), which in

turn lists the following factors to be considered:

     (1)    the nature and circumstances of the offense charged ...;

     (2) the weight of the evidence against the person;

     (3)    the history and characteristics of the person ... and

     (4) the nature and seriousness of the danger to any person or
     the community that would be posed by the person’s release.

     If     a        prisoner     presents       extraordinary     and   compelling

circumstances, and poses no danger to the community, the sentencing

court “may reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that

does not exceed the unserved portion of the original term of

imprisonment), after considering the factors set forth in section

3553(a)    to    the     extent    that   they     are    applicable.”   18    U.S.C.

§ 3582(c)(1)(A) (emphasis added).

     As the proponent of the motion, the defendant bears the burden

of proving “extraordinary and compelling reasons” exist under the


                                             4
      Case 1:17-cr-00350-LAP Document 1275 Filed 07/14/20 Page 5 of 6



above criteria to justify early release, that he is not a danger

to the community, and that the Section 3553(a) factors and all

other relevant considerations warrant the Court exercising its

discretion to grant early release. See United States v. Butler,

970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an affirmative

goal and presumptive access to proof on a given issue normally has

the burden of proof as to that issue.”).

      III. DISCUSSION

      Defendant has not demonstrated “extraordinary and compelling”

medical reasons warranting his release.               As noted in the PSR,

Defendant suffers medical challenges arising out of a 2011 car

accident, including nerve damage, (PSR ¶ 77), and mental health

problems arising out of his combat experience, (PSR ¶ 84). Neither

of these conditions is known to place Defendant at greater risk

from COVID-19.     And, as set out in the Government’s papers, the

Bureau of Prisons has taken numerous steps to minimize the spread

of COVID-19 within its institutions.

      Similarly, the care needs of Defendant’s elderly parents do

not   constitute    “extraordinary        and   compelling”   circumstances

warranting   release.      To    be   sure,     the   applicable   Sentencing

Commission policy statement includes certain family circumstances

that do constitute “extraordinary and compelling” circumstances

warranting   a     defendant’s    release,      namely    “[t]he   death   or

incapacitation of the caregiver of the defendant’s minor child” or

                                      5
     Case 1:17-cr-00350-LAP Document 1275 Filed 07/14/20 Page 6 of 6



“[t]he incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available caregiver.”

U.S.S.G.   §   1B1.13    Application     Note    1(C).       Defendant’s

circumstances do not come within the policy statement because they

relate to his parents, not to his spouse or his child.

     Defendant argues that his situation is analogous to the “only

available caregiver” situation, but it is not.       Defendant’s sister

is available to care for their parents.      It is only that Defendant

is the preferred caregiver because his sister works in a hospital

laboratory and needs relief from the burden of care that Defendant

argues that he is the “only available caregiver.”         While there is

certainly a burden imposed on Defendant’s sister, it does not

constitute “extraordinary and compelling” circumstances warranting

release within the meaning of the statute.

     IV.   CONCLUSION

     For the reasons set out above, Defendant’s motion (dkt. no.

1266) for compassionate release is denied.        Chambers will mail a

copy of this Order to Defendant.

SO ORDERED.

Dated:     New York, New York
           July 14, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   6
